                                                                        FILED
                                                                            MAR 5 2019
                                                                       Clerk, U S District Court
                      UNITED STATES DISTRICT COURT                       District Of Montana
                                                                                Billings
                          DISTRICT OF MONTANA
                            BILLINGS DIVISION


                                              CV-18-157-BLG-SPW-TJC
 NATIVE ECOSYSTEMS
 COUNCIL,
                                                   ORDER
                    Plaintiff,

 vs.


DONATO JUDICE, Acting Associate
State Director, the BUREAU OF
LAND MANAGEMENT,
DEPARTMENT OF THE
INTERIOR; DAYID BERNHARDT,
Acting Secretary of the Interior;
CORNELIA HUDSON, Field
Manager, BLM's Dillon Field Office
and U.S. DEPARTMENT OF
INTERIOR,

                    Defendants.


       Consent to the jurisdiction of a United States Magistrate Judge having been

either withheld or met with objection,

       IT IS HEREBY ORDERED:

       1.    The case remains assigned to the Honorable Susan P. Watters, United

States District Judge, for all further proceedings and entry of judgment.
      2.     Pursuant to 28 U.S.C. §636(b )(1 )(B), the case is referred to the

Honorable Timothy J. Cavan, United States Magistrate Judge, who will conduct all

necessary hearings and submit to the undersigned proposed findings of fact and

recommendations for the disposition of all motions excepted from the Magistrate

Judge's jurisdiction by 28 U.S.C. §636(b )(1 )(A).

      3.    The Clerk of Court is directed to forthwith notify the parties of the

making of this Order.

                            ~
      DATED this        0     day of March, 2019.


                                            A              ~ w~
                                      ~                    TERS
                                          United States District Judge
